Campbell, J.,
delivered the opinion of the court.
The transfer of the bill of lading vested in Hazard & Chapin the right of Abert & Perkins, and this action is determinable just as if the last-named parties were plaintiffs. A bill of lading, while a muniment of title, is not like a promissory note or bill of exchange under the law merchant, and its transfer for value to an innocent holder does not preclude defense. Any defense available *35against an action by Abert & Perkins was available against their assignee.
The bill of lading did not preclude the defendant from denying the receipt of the twenty-five bales of cotton. It was issued on delivery to the company of a receipt by the compress company for that cotton. That receipt authorized delivery of the cotton to the railroad company for transportation, and that was its entire effect. For convenience, instead of requiring Abert & Perkins to haul and deliver the cotton, the receipt of the compress company was accepted in the faith that the cotton would be delivered. It was not delivered, and it would be most unjust to hold the railroad company liable as if it had been.
The act of the legislature referred to by counsel was passed after the bill of lading was given, and cannot be applied to it, for it is not a mere rule of evidence, but has the design to change the character and legal effect of the contract evidenced by a bill of lading.

Affirmed.